Name: 84/332/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the fourth European Development Fund in the 1982 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-06-30

 Avis juridique important|31984D033284/332/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the fourth European Development Fund in the 1982 financial year Official Journal L 173 , 30/06/1984 P. 0008 - 0008+++++( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 2 . ( 2 ) OJ NO C 357 , 31 . 12 . 1983 , P . 1 . DECISION OF THE EUROPEAN PARLIAMENT OF 10 APRIL 1984 ON THE GRANTING OF A DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND IN THE 1982 FINANCIAL YEAR ( 84/332/EEC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE FIRST ACP-EEC CONVENTION OF LOME ( 1 ) , WHEREAS THE TREATY OF 22 JULY 1975 EMPOWERS PARLIAMENT TO GRANT A DISCHARGE ON THE FINANCIAL ACTIVITIES OF THE COMMUNITY , HAVING REGARD TO THE ADMINISTRATIVE ACCOUNTS , THE BALANCE SHEETS AND THE REPORT IN RESPECT OF THE FOURTH EUROPEAN DEVELOPMENT FUND , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1982 ACCOMPANIED BY THE REPLIES OF THE INSTITUTIONS ( 2 ) ( DOC . 1-1270/83 ) , HAVING REGARD TO THE REPORT BY THE COMMITTEE ON BUDGETARY CONTROL AND TO THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-118/84 ) , 1 . GRANTS A DISCHARGE TO THE COMMISSION , ON THE BASIS OF THE REVENUE AND EXPENDITURE EXAMINED BY THE COURT OF AUDITORS PURSUANT TO ARTICLE 206A ( 1 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , IN RESPECT OF THE FOLLOWING AMOUNTS ENTERED IN THE REVENUE AND EXPENDITURE ACCOUNT OF THE 1982 FINANCIAL YEAR : - REVENUE : 670 304 597,57 ECU , - EXPENDITURE ( PAYMENTS ) : 305 551 869,89 ECU ; 2 . INSTRUCTS ITS PRESIDENT TO FORWARD THIS DECISION TO THE COMMISSION AND TO THE OTHER INSTITUTIONS AND TO ENSURE THAT IT IS PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE ON 10 APRIL 1984 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT PIETER DANKERT